DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “may” in lines 2 and 6 which can be implied.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains the phrase, “aspects of the present disclosure” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

Claim Objections
Claims 1-30 are objected to because of the following informality:  
Claim 1 recites, “processing at least one of uplink or downlink transmissions ...” (line 6). It is suggested to replace it with “processing at least one of the uplink or downlink transmissions ...” for clarity. Claims 15, 29 and 30 are objected to at least based on a similar rational applied to claim 1.
Claim 5 recites, “... UL beam ID ...” (line 2). It is suggested to replace it with “... an UL beam ID ...” for clarity. Claim 19 
Claim 14 recites, “... capability of the UE to support update ...” (lines 2-3). It is suggested to replace it with “... capability of the UE to support the update ...” for clarity. Claim 28 is objected to at least based on a similar rational applied to claim 14.
Claim 15 recites, “... to a user equipment ... ” (line 3). It is suggested to replace it with “... to a user equipment (UE) ...” for clarity. Claim 30 is objected to at least based on a similar rational applied to claim 15.
Claims 2-14 and 16-28 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-14, 19-26 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 receives, “... further comprising receiving signaling indicating a downlink TCI ID ...” (lines 1-2). It is unclear in what relationship “signaling” of claim 5 is associated with “signaling” (claim 1, line 3). Similarly, it is also unclear in what relationship “a downlink TCI ID” of claim 5 is associated with “a downlink transmission configuration indicator (TCI) ID” (claim 2, lines 3-4). Claim 19 
Claim 6 recites, “wherein the signaling comprises a downlink control information (DCI) that updates a downlink transmission configuration indicator (TCI) of at least one reference signal (RS) resource that serves as a quasi co-location (QCL) source RS in both a downlink TCI of one or more target downlink signals and an uplink spatial relation or uplink TCI of one or more target uplink signals” (lines 1-5). 
First, it is unclear in what relationship “a downlink TCI” (line 4) is associated with “a downlink transmission configuration (TCI)” (line 2).
Second, it is also unclear whether the limitation, “both a downlink TCI of one or more target downlink signals and an uplink spatial relation or uplink TCI of one or more target uplink signals” is meant by: “both: a downlink TCI of one or more target downlink signals; and an uplink spatial relation or uplink TCI of one or more target uplink signals” or something else.
Claim 20 is rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “wherein the target downlink signals comprise at least one of a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), or a channel state information (CSI) reference signal (CSI-RS) linked to a TCI state which indicates a beam a network entity will use to transmit the target downlink signals” (lines 1-5). 
It is unclear in what relationship the term “linked” are associated with “a physical downlink shared channel (PDSCH)”, “a physical downlink control channel (PDCCH)”, or “a channel state information (CSI) reference signal (CSI-RS)”. Is the “linked” associated with all of them or only “a channel state information (CSI) reference signal (CSI-RS)”?
Claim 21 is rejected at least based on a similar rational applied to claim 7. For the sake of examination purpose only, it is interpreted as best understood.
Claim 8 recites, “wherein the TCI state is linked to at least one of a CSI-RS, synchronization signal block (SSB), or sounding reference signal that serves as a source RS of the TCI” (lines 1-5). 
It is unclear in what relationship the term “served” are associated with “a CSI-RS, synchronization signal block (SSB)” or “sounding reference signal”. Is the “served” associated with both of them or only “sounding reference signal”?
Claims 10, 22 and 24 are rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 11 recites, “wherein the signaling comprises at least one of a downlink control information (DCI), radio resource control (RRC) signaling, or media access control (MAC) control element (CE) that updates a common beam for a set of downlink and uplink resources” (lines 1-4). 
It is unclear in what relationship the term “updates” are associated with “a downlink control information (DCI)”, “radio resource control (RRC) signaling”, or “media access control (MAC) control element (CE)”. Is the “updates” associated with all of them or only “media access control (MAC) control element (CE)”?
Claim 25 is rejected at least based on a similar rational applied to claim 11. For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 recites, “sending signaling, to the network entity, indicating capability of the UE to support update to the pair of transmit and receive beams according to one or more options; and receiving signaling, from the network entity, indicating enablement of one or more of the options.” (lines 2-5). 
First, it is unclear in what relationship “signaling” (line 2) and “signaling” (line 4) 
are associated with “signaling” (claim 1, line 3). 
Second, it is unclear in what relationship the limitation “according to one or more options” with other preceding limitation “sending signaling ... indicating capability of the UE to support update to the pair of transmit and receive beams”. In other words, it is unclear how the one or more options are used in associated with the preceding limitation. Is it used to send the signaling or to indicate capability of the UE or something else”
Claim 28 is rejected at least based on a similar rational applied to claim 14. For the sake of examination purpose only, it is interpreted as best understood.
Claims 7-10, 12-14, 21-24 and 26 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US Publication No. 2019/0103908). 

Regarding claim 1, Yu teaches, a  method for wireless communications performed by a user equipment (UE) [FIGS. 1 and 3-4; ¶0007, 0026-0027 and 0032-0037, a method for wireless communications performed by UE 102/302], comprising: 
receiving, from a network entity, [FIGS. 3-4 and 10; ¶0007, 0026-0027 and 0032-0037, (the UE) receives, from base station (BS) 301], signaling indicating an update to a pair of transmit and receive beams used by the UE for uplink and downlink transmissions, respectively [FIGS. 3-4; ¶0032-0037 and 0045, signaling for configuration for beam indication table and UL beam indication (steps 331 and 341) via TCI states of FIG. 4; note that the default beam pair link (BPL) are identified before entering RRC-connected mode, and the UL beam indication is established using DL beam management (BM) that requires DL beam determination/indication, thus the UL beam indication results in the DL beam indication, in other words, an update to the BPL of the UL (i.e., transmit beam) and DL (i.e., receive beam) beams; it is implied that the UL and DL beams are used for communications (downlink and uplink) between the BS and the UE]; and 
processing at least one of uplink or downlink transmissions in accordance with the update [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication].  

Regarding claim 15, claim 15 is merely different from claim 1 in that it recites claimed features from the network entity’s perspective, but recites similar features to claim 1 without adding further patentable feature. Claim 15 is rejected at least based on a similar rational applied to claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2-5, 11-12, 16-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Li et al (US Publication No. 2021/0352646).

Regarding claim 2, Yu teaches, all the limitations of claim 1 and particularly, "the signaling" as set forth above, and Yu further teaches, 
an update to the receive beam of the pair via a downlink transmission configuration indicator (TCI) ID of one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals)]; and 
an update to the transmit beam of the pair via ... an uplink TCI ID of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals)].  
Although Yu teaches, the signaling, Yu does not explicitly teach (see, emphasis), the signaling comprises a single downlink control information (DCI).
However, Li teaches, the signaling comprises a single downlink control information (DCI)  [¶0184, (base station sends a first DCI signaling to terminal) for beam indication].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Yu in view of Li teaches, all the limitations of claim 2 as set forth above, and Yu further teaches,  
the target downlink signals comprise at least one of ... a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20]; and 
the target uplink signals comprise at least one of ... a sounding reference signal (SRS) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19].  

Regarding claim 4, Yu in view of Li teaches, all the limitations of claim 2 and particularly, "the signaling comprises the single DCI indicates ... the receive beam and the transmit beam” as set forth above, and Li further teaches, the signaling (comprising the single DCI) indicates, an ID of a beam [¶0184, (base station sends a first DCI signaling to terminal) and the first DCI signaling is configured to indicate beam identifiers (i.e., ID) of target beams].

Regarding claim 5, Yu in view of Li teaches, all the limitations of claim 2 as set forth above, and Yu further  teaches, receiving signaling indicating a downlink TCI ID and UL beam ID are grouped together [FIGS. 3-4; ¶0033-0036, (the UE) receives the TCI table 440 including DL TCI IDs and corresponding UL RS resource index that is used to derive a UE TX beam which implies the each TCI ID and corresponding UL RS resource index/UE TX beam are grouped] and assigned a group ID, wherein the DCI indicates the group ID [FIGS. 3-4; ¶0036, note that the DL TCI ID and the corresponding UL RS resource index/UE TX beam are assigned a TCI ID (see, TCI state indices, 0, 1, 3 at the table 440 of FIG. 4)]. Although Yu does not explicitly teach (see, emphasis), the DCI indicates the group ID, Li further teaches, DCI indicates an ID of a beam [¶0184, (base station sends a first DCI signaling to terminal) for beam indication].

Regarding claim 11, although Yu teaches, all the limitations of claim 1 and particularly, "the signaling" as set forth above, Yu does not explicitly teach (see, emphasis), the signaling comprises at least one of a downlink control information (DCI).
However, Li teaches, the signaling comprises at least one of a downlink control information (DCI)  [¶0184, (base station sends a first DCI signaling to terminal) for beam indication].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Yu in view of Li teaches, all the limitations of claim 11 as set forth above, and Yu further teaches, wherein the set of downlink and uplink resources is identified by at least one of a group ID or a resource ID whose beam serves as the common beam for resources having a same resource ID [FIGS. 3-4; ¶0033-0037; see TCI table 440, note that each TCI state (0 or 1) identifying the set of downlink (SSB or CSI-RS) and uplink (SRS) resource by the TCI state ID (0, 1 ...) that serves as a common beam having the same TCI ID].

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.
  
Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 12.

Claims 6-10 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908).

Regarding claim 6, although Yu teaches, all the limitations of claim 1 as set forth above, and Yu further teaches, wherein the signaling comprises a downlink control information (DCI) that updates a downlink transmission configuration indicator (TCI) of at least one reference signal (RS) resource [FIGS. 3-4; ¶0037, DCI(s) carried over PDCCH (i.e., signaling comprises DCI) includes the value of beam indication field that is a TCI beam indication state updated after DL BM procedure; note that ¶0037 discloses table of mapping between the TCI states and DL BM RS sources (i.e., a downlink transmission configuration indicator of at least one reference signal resource)], ...  a downlink TCI of one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals)] and an uplink spatial relation or uplink TCI of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals)], the embodiment with regard to FIGS. 3-4 of Yu does not explicitly teach (see, emphasis), at least one reference signal resource that serves as a quasi co-location (QCL) source RS.
	However, an embodiment with regard to FIG. 10 of Yu teaches, a reference signal resource serves as a quasi co-location (QCL) source [FIG. 10; ¶0045, TX (or RX) beams used to/serves communicate with BS treated as spatially quasi-co-located].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment with regard to FIGS. 3-4 of Yu with the teachings of the embodiment with regard to FIG. 10 of Yu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Yu teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target downlink signals comprise at least one of a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), or a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20] linked to a TCI state which indicates a beam a network entity will use to transmit the target downlink signals [FIGS. 3-4; ¶0034-0037, note that the CSI-RS linked to a TCI state which indicates a beam the BS will use to transmit the CSI-RS].  

Regarding claim 8, Yu teaches, all the limitations of claim 7 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of a CSI- RS that serves as a source RS of the TCI ¶0034-0037, note that the TCI state linked to a CSI-RS that serves as a source RS of the TCI].  

Regarding claim 9, Yu teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target uplink signals comprise at least one of a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19; note that the SRS can be in either PUSCH or PUCCH] linked to a TCI state which indicates a beam a network entity will use to transmit one or more source reference signals [FIGS. 3-4; ¶0034-0037, note that the SRS is linked to a TCI state which indicates a beam the BS will use to transmit the SRS/source reference signals].  

Regarding claim 10, Yu teaches, all the limitations of claim 9 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of ... sounding reference signal that serves as a source RS of the TCI [¶0034-0037, note that the TCI state is linked to the SRS that serves as a source RS of the TCI].

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.
  
Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 10.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Luo et al (US Publication No. 2019/0059129) and further in view of Agiwal et al (US Publication No. 2017/0251518).

Regarding claim 13, although Yu teaches, all the limitations of claim 1 and particularly, "the signaling" as set forth above, and Yu further teaches, the UE is configured to apply the update in a duration [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication, which requires applying the update in a duration], Yu does not explicitly teach (see, emphasis), the signaling is provided via a wake up signal (WUS); and the UE is configured to apply an update in one or more ON durations after the WUS.  
	However, Luo teaches, signaling is provided via a wake up signal (WUS); and the UE is configured to perform a beam management in a duration after the WUS [¶0214 and 0223, signaling is provided via a wakeup signal (to UE ), and the UE transmits a response signal to base station, and the base station performs a beam update procedure based on the received response signal; note that the UE transmitting the response signal is a part of the beam update procedure with the base station after the wakeup signal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu with the teachings of Luo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although Yu in view of Luo teaches, “the  UE is configured to perform a beam management in a duration after the WUS”, Yu in view of Luo does not explicitly teach (see, emphasis), the UE configured to perform a beam management in one or more ON durations after the WUS.  
	However, Agiwal teaches, UE is configured to perform a beam management in one or more ON durations [¶0390, UE wakeup at start the On-duration and monitors serving beam quality if it is not good and the UE does not decode PDCCH until beam reporting is completed. If serving beam quality is good, the UE monitors DL and decodes PDCCH; note that whether the monitoring or not depending on the serving beam quality is a part of a beam management/update, this action is performed during the on-duration after being waken-up].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yu in view of Luo with the teachings of Agiwal since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Jun et al (US Publication No. 2008/0184261).

Regarding claim 14, although Yu teaches, all the limitations of claim 1, and Yu further teaches, sending signaling, to the network entity, indicating capability of the UE to support update to the pair of transmit and receive beams according to one or more options [FIG. 3; ¶0032, (the UE 302) provides UE antenna capability signaling to BS; note that the UE antenna capability information comprises number of required UL RS resource groups, i.e., a number of UE antenna groups or panels, a number of UE beams per group, and beam correspondence state, which are required information for the BS to not select UE TX beams that cannot be realized at the same time when the BS needs to determine multiple UL BPLs, thus, e.g., sending the UE antenna capability information is considered as sending the UE capability to support update to the beams according to one or more options of the number of UE antenna groups or panels, the number of UE beams per group, and the beam correspondence state], Yu does not explicitly teach (see, emphasis), receiving signaling, from the network entity, indicating enablement of one or more of the options.  
	However, Jun teaches, receiving signaling, from the network entity, indicating enablement of one or more of the options [FIG. 6; ¶0067-0069, (wireless terminal 100) receives signaling, from network server, indicating enablement of corresponding capability to the terminal].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Yu by including the above-mentioned features, as taught by Jun because it would provide the system with the enhanced capability of allowing the system to transmit a request for use authorization of a specific capability of a terminal to the terminal [¶0013-0014 of Jun].

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 14.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Liu’404 et al (US Publication No. 2021/0044404).

Regarding claim 29, Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0029, UE 202 for wireless communication], comprising: a memory [FIG. 2; ¶0029, memory 234]; and at least one processor coupled to the memory [FIG. 2; ¶0029, processor 233 coupled to the memory], and Yu further teaches, “receive, from a network entity, signaling indicating an update to a pair of transmit and receive beams used by the UE for uplink and downlink transmissions, respectively; and process at least one of uplink or downlink transmissions in accordance with the update” as set forth above in claim 1, Yu does not explicitly teach (see, emphasis), an apparatus for wireless communication by a relay node.
	However, Liu’404 teaches, an apparatus for wireless communication by a relay node [FIG. 1; ¶0061, relay node (node 1 or node 2) disposed between host node 1 and user equipment node 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/UE of taught by Yu to be a relay node to provide user equipment with a relay service as taught by Liu’404 in order to provide a connection between a parent node (base station) and a child node (user equipment) so as to improve reliability of a backhaul link [¶0063 of Liu’404].

Regarding claim 30, although Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0030, base station 201 for wireless communication], comprising: a memory [FIG. 2; ¶0030, memory 214]; and at least one processor coupled to the memory [FIG. 2; ¶0030, processor 213 coupled to the memory], and Yu further teaches, “send, to a user equipment, signaling indicating an update to a pair of transmit and receive beams used by the UE for uplink and downlink transmissions, respectively; and process at least one of uplink or downlink transmissions in accordance with the update” as set forth above in claim 15, Yu does not explicitly teach (see, emphasis), an apparatus for wireless communication by a relay node.
	However, Liu’404 teaches, an apparatus for wireless communication by a relay node [FIG. 1; ¶0061, relay node (node 1 or node 2) disposed between host node 1 and user equipment node 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/base station of taught by Yu to be a relay node to provide user equipment with a relay service as taught by Liu’404 in order to provide a connection between a parent node (base station) and a child node (user equipment) so as to improve reliability of a backhaul link [¶0063 of Liu’404].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al (US Publication No. 20180324678) [¶0375]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469